UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials xSoliciting Material Under Rule 14a-12 ORTHOFIX INTERNATIONAL N.V. (Name of Registrant as Specified in Its Charter) RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD RAMIUS ENTERPRISE MASTER FUND LTD RAMIUS ADVISORS, LLC RCG STARBOARD ADVISORS, LLC RAMIUS LLC C4S & CO., L.L.C. PETER A. COHEN MORGAN B. STARK JEFFREY M. SOLOMON THOMAS W. STRAUSS J. MICHAEL EGAN PETER A. FELD STEVEN J. LEE CHARLES T. ORSATTI (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Ramius Value and Opportunity Master Fund Ltd, an affiliate of Ramius LLC (“Ramius”), together with the other participants named herein, has made adefinitive filing with the Securities and Exchange Commission (“SEC”) of a solicitation statement and an accompanying WHITE request form to be used to solicit written requests from shareholders of Orthofix International N.V., a limited liability company organized under the laws of the Netherlands Antilles (the “Company”), to call a special general meeting of the Company for the purpose of seeking to remove and replace certain directors of the Company. Ramius is mailing its solicitation statement and an accompanying WHITE request form to holders of Common Stock as of January 6, 2009, the record date in connection with the solicitation. Item 1: On January 20, 2009, Ramius issued the following press release: RiskMetrics Group Supports Ramius Proposal to Call Special Meeting of Orthofix Shareholders Tuesday January 20, 6:30 am ET Recommends Shareholders Complete and Return WHITE Request Card Today NEW YORK(BUSINESS WIRE)RCG Starboard Advisors, LLC, a subsidiary of Ramius LLC, together with their respective affiliates (the “Ramius Group”), today announced that RiskMetrics Group (“RiskMetrics” or “RMG”), the leading independent proxy voting advisory and corporate governance services firm formerly known as ISS, has recommended that shareholders of Orthofix International N.V. (“Orthofix” or the “Company”) (Nasdaq: OFIX - News) vote FOR Ramius’ proposal to call a special general meeting for the purpose of making substantial changes to the composition of Orthofix’s Board of Directors. Ramius is the beneficial owner of approximately 5.1% of the Company’s outstanding common shares. RiskMetrics noted the following in its recommendation to its clients holding Orthofix shares: “RMG policy supports the right of shareholders to call a special meeting.
